                                                                         Exhibit
10.3


Dominion Resources, Inc.
Restricted Stock Award Agreement


THIS AGREEMENT, dated April 3, 2007, between DOMINION RESOURCES, INC., a
Virginia Corporation (the "Company") and ______("Participant"), is made pursuant
and subject to the provisions of the Dominion Resources, Inc. 2005 Incentive
Compensation Plan (the "Plan"). If not defined herein, all terms used in this
Agreement have the same meaning given them in the Plan.



 
1.
Award of Stock. Pursuant to the Plan, _____shares of Company Stock (the
“Restricted Stock”) were awarded the Participant on April 3, 2007 (“Date of
Grant”), subject to the terms and conditions of the Plan, and subject further to
the terms and conditions set forth herein and attached hereto.




 
2.
Vesting. Except as provided in paragraphs 4, 5 or 6, the shares of Restricted
Stock that have not been previously forfeited shall vest according to the
following schedule:



______ shares will vest on April 3, 2008 (“Vesting Date”).



 
3.
Forfeiture. Except as provided in paragraphs 4, 5 or 6, the Participant's rights
in the Restricted Stock shall be forfeited if the Participant’s employment with
the Company or a Dominion Company terminates prior to the Vesting Date shown
above.




 
4.
Death, Disability, Retirement or Termination without Cause. If before the
Vesting Date (and before a Dominion Exploration and Production, Inc. (DEPI)
Divestiture or Change of Control), the Participant dies, becomes Disabled,
Retires or is terminated without Cause (as such term is defined in the
Employment Continuity Agreement between the Participant and the Company), the
Participant’s rights in a portion of the Restricted Stock shall become vested
equal to the number of shares of Restricted Stock times the fraction of (A) the
number of complete calendar months from the Date of Grant to the Participant’s
termination of employment divided by (B) the total number of months from the
Date of Grant to the Vesting Date. However, in the event of Retirement, such
vesting of the Participant’s Restricted Stock shall be conditioned upon the
determination by the Company’s Chief Executive Officer, in his sole discretion,
that the Participant’s Retirement is not detrimental to the Company. The vesting
will occur as of the date of death, Disability, Retirement or termination
without Cause and any shares of the Restricted Stock which do not vest in
accordance with the above terms of this paragraph 4 shall be deemed forfeited.




 
5.
DEPI Divestiture. If before the Vesting Date, the Participant’s employment with
the Company or a Dominion Company terminates as a direct result of any DEPI
Divestiture, the Participant’s rights in the Restricted Stock shall become
vested as follows:




 
a.
If the Participant is eligible to receive benefits under his special retention
package dated January 27, 2007, a portion of the Restricted Stock will be vested
at termination equal to the number of shares of Restricted Stock times the
fraction of (A) the greater of six months or the number of complete calendar
months from the Date of Grant until the date of termination divided by (B) the
total number of months from the Date of Grant to the Vesting Date. The remaining
shares will be forfeited.




 
b.
If paragraph 5(a) does not apply, all shares of this entire Restricted Stock
grant will vest at termination.  




 
6.
Change of Control. Upon a Change of Control prior to the Vesting Date, the
Participant’s rights in the Restricted Stock shall become vested as follows:

 
a.
A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock times the fraction of (A) the number of complete
calendar months from the Date of Grant until the date of Change of Control
divided by (B) the total number of months from the Date of Grant to the Vesting
Date.




 
b.
Unless previously forfeited, the remaining shares of Restricted Stock shall
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subparagraphs (i) through (iii)
below:




 
(i)
Vesting Date. All remaining shares of Restricted Stock will be vested at the
Vesting Date.

 

--------------------------------------------------------------------------------

 

 
(ii)
Death, Disability or Retirement. If the Participant dies, becomes Disabled or
Retires, the Participant’s rights in the remaining shares of Restricted Stock
shall become vested equal to the number of shares of Restricted Stock times the
fraction of (A) the number of complete calendar months from the date of Change
of Control to the Participant’s termination of employment divided by (B) the
total number of months from the date of Change of Control to the Vesting Date.
However, in the event of Retirement, such vesting of the Participant’s
Restricted Stock shall be conditioned upon the determination by the Company’s
Chief Executive Officer, in his sole discretion, that the Participant’s
Retirement is not

detrimental to the Company. The vesting will occur as of the date of death,
Disability or Retirement, and any shares of the Restricted Stock which do not
vest in accordance with the above terms of this subparagraph (ii) shall be
deemed forfeited.



 
(iii)
Termination without Cause. All remaining shares of Restricted Stock will be
vested upon the Participant’s termination by the Company without Cause,
including Constructive Termination as those terms are defined by the Employment
Continuity Agreement.




 
7.
Terms and Conditions.




 
a.
Nontransferability. Except as provided in paragraphs 4, 5 or 6, no rights in the
shares of Restricted Stock are transferable until the Vesting Date.




 
b.
Stock Power. As a condition to receipt of this award, the Participant shall
deliver to the Company a stock power, endorsed in blank, with respect to the
Restricted Stock.




 
c.
Custody of Shares. The Company shall retain custody of the shares of Restricted
Stock.




 
d.
Shareholder Rights. With respect to any unforfeited Restricted Stock, the
Participant shall have the right to receive dividends and shall have the right
to vote the shares of Restricted Stock.




 
e.
Retirement. For purposes of this Agreement, the term Retire or Retirement means
termination when the Participant is eligible for early, normal or delayed
retirement as defined in the Dominion Pension Plan, or would be eligible if any
crediting of deemed additional years of age and/or service applicable to the
Participant under the Company’s Benefit Restoration Plan or New Benefit
Restoration Plan were applied under the Pension Plan, as in effect at the time
of the determination.




 
f.
Divestiture. For purposes of this Agreement, the term Divestiture means the
disposition by the Company to a Buyer of DEPI through an asset sale, stock sale
or otherwise.




 
g.
Delivery of Shares.




 
(i)
Share Delivery. As soon as practicable after the Vesting Date or after the
requirements of paragraphs 4, 5 or 6 are

satisfied, the Company will deliver to the Participant the appropriate number of
shares of Company Stock. The Company will also cancel the stock power covering
such shares.



 
(ii)
Withholding of Taxes. No Company Stock will be delivered until the Participant
(or the Participant’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory provision for the payment of such taxes. As an alternative to
making a cash payment to satisfy the Applicable Withholding Taxes, the
Participant or the Participant’s successor may elect to (i) deliver Mature
Shares (valued at their Fair Market Value) or (ii) have the Company retain that
number of shares of Restricted Stock (valued at their Fair Market Value) that
would satisfy the Applicable Withholding Taxes.




 
h.
Fractional Shares. A fractional share of Company Stock shall not be issued and a
full share shall be issued in lieu of the fractional share.

 

--------------------------------------------------------------------------------

 

 
i.
No Right to Continued Employment. This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.




 
j.
Change in Capital Structure. The terms of the Restricted Stock Award shall be
adjusted as provided in Section 15 of the Plan if the Company has a change in
capital structure.




 
k.
Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia.




 
l.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date of the award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the date of the award of Restricted Stock.




 
m.
Participant Bound by Plan. Participant hereby acknowledges receipt of a copy of
the Prospectus and Plan Document accessible on the Company Intranet and agrees
to be bound by all the terms and provisions thereof.




 
n.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.



IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer.


Dominion Resources, Inc.




By: ______________________________
Thomas F. Farrell, II
President and Chief Executive Officer

